Name: Council Decision (EU) 2017/262 of 6 February 2017 determining, for the General Secretariat of the Council, the appointing authority and the authority empowered to conclude contracts of employment, and repealing Decision 2013/811/EU
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service
 Date Published: 2017-02-16

 16.2.2017 EN Official Journal of the European Union L 39/4 COUNCIL DECISION (EU) 2017/262 of 6 February 2017 determining, for the General Secretariat of the Council, the appointing authority and the authority empowered to conclude contracts of employment, and repealing Decision 2013/811/EU THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 2 of those Staff Regulations and Article 6 of those Conditions of Employment, Whereas: (1) Under the first subparagraph of Article 240(2) of the Treaty on the Functioning of the European Union, the General Secretariat of the Council comes under the responsibility of a Secretary-General. (2) In order to promote administrative simplification and the effective management of staff, the Secretary-General should have broader scope to delegate his powers as regards the application of the Staff Regulations of Officials of the European Union (the Staff Regulations) and of the Conditions of Employment of Other Servants of the European Union (the Conditions of Employment) to the Director-General of Administration. Moreover, the Secretary-General should be authorised to delegate to all Directors-General the power to decide on internal reassignments and transfers according to staffing needs within their Directorates-General. (3) Council Decision 2013/811/EU (2) should be repealed, HAS ADOPTED THIS DECISION: Article 1 1. The powers conferred by the Staff Regulations on the appointing authority and by the Conditions of Employment on the authority competent to conclude contracts of employment shall, as regards the General Secretariat of the Council, be exercised: (a) by the Council in relation to the Secretary-General; (b) by the Council, on a proposal from the Secretary-General, in relation to the application of Articles 1a, 30, 34, 41, 49, 50 and 51 of the Staff Regulations to Directors-General; (c) by the Secretary-General in other cases. 2. The Secretary-General is authorised to delegate, in whole or in part, to the Director-General of Administration any or all of his powers as regards the application of the Staff Regulations and of the Conditions of Employment. 3. The Secretary-General is authorised to delegate to all Directors-General the power regarding reassignments and transfers in the interest of the service within their respective Directorates-General in accordance with the first subparagraph of Article 7(1) of the Staff Regulations. Article 2 Decision 2013/811/EU is hereby repealed. Article 3 This Decision shall enter into force on 1 March 2017. Done at Brussels, 6 February 2017. For the Council The President F. MOGHERINI (1) Council Regulation (EEC, Euratom, ECSC) No 259/68 of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission (OJ L 56, 4.3.1968, p. 1). (2) Council Decision 2013/811/EU of 17 December 2013 determining for the General Secretariat of the Council the appointing authority and the authority empowered to conclude contracts of employment and repealing Decision 2011/444/EU (OJ L 355, 31.12.2013, p. 91).